



Exhibit 10.8

BUSINESS LOAN AGREEMENT

 

 

 

 

 

 

 

 

 

Principal
$8,000,000.00

Loan Date
12-04-2007

Maturity
09-30-2008

Loan No
3757618353

Call / Coll

Account
592178

Officer
Z1154

Initials

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.


 

 

 

 

Borrower:

Image Sensing Systems, Inc.

Lender:

Wells Fargo Bank, National Association

 

1600 University Avenue W, Suite 500

 

McKnight Business Banking

 

Saint Paul, MN 55104

 

670 McKnight Road N.

 

 

 

St. Paul, MN 55119


 

 

THIS BUSINESS LOAN AGREEMENT dated December 4, 2007, is made and executed
between Image Sensing Systems, Inc. (“Borrower”) and Wells Fargo Bank, National
Association (“Lender”) on the following terms and conditions. Borrower has
received prior commercial loans from Lender or has applied to Lender for a
commercial loan or loans or other financial accommodations, including those
which may be described on any exhibit or schedule attached to this Agreement
(“Loan”). Borrower understands and agrees that: (A) in granting, renewing, or
extending any Loan, Lender is relying upon Borrower’s representations,
warranties, and agreements as set forth in this Agreement; (B) the granting,
renewing, or extending of any Loan by Lender at all times shall be subject to
Lender’s sole judgment and discretion; and (C) all such Loans shall be and
remain subject to the terms and conditions of this Agreement.

TERM. This Agreement shall be effective as of December 4, 2007, and shall
continue in full force and effect until such time as all of Borrower’s Loans in
favor of Lender have been paid in full, including principal, interest, costs,
expenses, attorneys’ fees, and other fees and charges, or until such time as the
parties may agree in writing to terminate this Agreement.

CONDITIONS PRECEDENT TO EACH ADVANCE. Lender’s obligation to make the initial
Advance and each subsequent Advance under this Agreement shall be subject to the
fulfillment to Lender’s satisfaction of all of the conditions set forth in this
Agreement and in the Related Documents.

 

 

 

Loan Documents. Borrower shall provide to Lender the following documents for the
Loan: (1) the Note; (2) Security Agreements granting to Lender security
interests in the Collateral; (3) financing statements and all other documents
perfecting Lender’s Security Interests; (4) evidence of insurance as required
below; (5) together with all such Related Documents as Lender may require for
the Loan; all in form and substance satisfactory to Lender and Lender’s counsel.

 

 

 

Borrower’s Authorization. Borrower shall have provided in form and substance
satisfactory to Lender properly certified resolutions, duly authorizing the
execution and delivery of this Agreement, the Note and the Related Documents. In
addition, Borrower shall have provided such other resolutions, authorizations,
documents and instruments as Lender or its counsel, may require.

 

 

 

Payment of Fees and Expenses. Borrower shall have paid to Lender all fees,
charges, and other expenses which are then due and payable as specified in this
Agreement or any Related Document.

 

 

 

Representations and Warranties. The representations and warranties set forth in
this Agreement, in the Related Documents, and in any document or certificate
delivered to Lender under this Agreement are true and correct.

 

 

 

No Event of Default. There shall not exist at the time of any Advance a
condition which would constitute an Event of Default under this Agreement or
under any Related Document.

REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Lender, as
of the date of this Agreement, as of the date of each disbursement of loan
proceeds, as of the date of any renewal, extension or modification of any Loan,
and at all times any Indebtedness exists:

 

 

 

Organization. Borrower is a corporation for profit which is, and at all times
shall be, duly organized, validly existing, and in good standing under and by
virtue of the laws of the State of Minnesota. Borrower is duly authorized to
transact business in all other states in which Borrower is doing business,
having obtained all necessary filings, governmental licenses and approvals for
each state in which Borrower is doing business. Borrower maintains an office at
1600 University Avenue W, Suite 500, Saint Paul, MN 55104. Unless Borrower has
designated otherwise in writing, the principal office is the office at which
Borrower keeps its books and records including its records concerning the
Collateral. Borrower will notify Lender prior to any change in the location of
Borrower’s state of organization or any change in Borrower’s name.

 

 

 

Assumed Business Names. Borrower has filed or recorded all documents or filings
required by law relating to all assumed business names used by Borrower.
Excluding the name of Borrower, the following is a complete list of all assumed
business names under which Borrower does business: None.

 

 

 

Authorization. Borrower’s execution, delivery, and performance of this Agreement
and all the Related Documents have been duly authorized by all necessary action
by Borrower and do not conflict with, result in a violation of, or constitute a
default under (1) any provision of (a) Borrower’s articles of incorporation or
organization, or bylaws, or (b) any agreement or other instrument binding upon
Borrower or (2) any law, governmental regulation, court decree, or order
applicable to Borrower or to Borrower’s properties.

 

 

 

Properties. Except as contemplated by this Agreement or as previously disclosed
in Borrower’s financial statements or in writing to Lender and as accepted by
Lender, and except for property tax liens for taxes not presently due and
payable, Borrower owns and has good title to all of Borrower’s properties free
and clear of all liens and security interests, and has not executed any security
documents or financing statements relating to such properties. All of Borrower’s
properties are titled in Borrower’s legal name, and Borrower has not used or
filed a financing statement under any other name for at least the last five (5)
years.

AFFIRMATIVE COVENANTS. Borrower covenants and agrees with Lender that, so long
as this Agreement remains in effect, Borrower will:

 

 

 

Notices of Claims and Litigation. Promptly inform Lender in writing of (1) all
material adverse changes in Borrower’s financial condition, and (2) all existing
and all threatened litigation, claims, investigations, administrative
proceedings’ or similar actions affecting Borrower or any Guarantor which could
materially affect the financial condition of Borrower or the financial condition
of any Guarantor.

 

 

 

Financial Records. Maintain its books and records in accordance with accounting
principles acceptable to Lender, applied on a consistent basis, and permit
Lender to examine and audit Borrower’s books and records at all reasonable
times.


--------------------------------------------------------------------------------




 

 

 

Loan No: 3757618353

BUSINESS LOAN AGREEMENT
(Continued)

Page 2

 


 

 

 

Financial Statements. Furnish Lender with such financial statements and other
related information at such frequencies and in such detail as Lender may
reasonably request.

 

 

 

Loan Proceeds. Use all Loan proceeds solely for Borrower’s business operations,
unless specifically consented to the contrary by Lender in writing.

 

 

 

Taxes, Charges and Liens. Pay and discharge when due all of its indebtedness and
obligations, including without limitation all assessments, taxes, governmental
charges, levies and liens, of every kind and nature, imposed upon Borrower or
its properties, income, or profits, prior to the date on which penalties would
attach, and all lawful claims that, if unpaid, might become a lien or charge
upon any of Borrower’s properties, income, or profits.

 

 

 

Performance. Perform and comply, in a timely manner, with all terms, conditions,
and provisions set forth in this Agreement, in the Related Documents, and in all
other instruments and agreements between Borrower and Lender. Borrower shall
notify Lender immediately in writing of any default in connection with any
agreement.

 

 

 

Operations. Maintain executive and management personnel with substantially the
same qualifications and experience as the present executive and management
personnel; provide written notice to Lender of any change in executive and
management personnel; conduct its business affairs in a reasonable and prudent
manner.

 

 

 

Compliance with Governmental Requirements. Comply with all laws, ordinances, and
regulations, now or hereafter in effect, of all governmental authorities
applicable to the conduct of Borrower’s properties, businesses and operations,
and to the use or occupancy of the Collateral, including without limitation, the
Americans With Disabilities Act. Borrower may contest in good faith any such
law, ordinance, or regulation and withhold compliance during any proceeding,
including appropriate appeals, so long as Borrower has notified Lender in
writing prior to doing so and so long as, in Lender’s sole opinion, Lender’s
interests in the Collateral are not jeopardized. Lender may require Borrower to
post adequate security or a surety bond, reasonably satisfactory to Lender, to
protect Lender’s interest.

 

 

 

Inspection. Permit employees or agents of Lender at any reasonable time to
inspect any and all Collateral for the Loan or Loans and Borrower’s other
properties and to examine or audit Borrower’s books, accounts, and records and
to make copies and memoranda of Borrower’s books, accounts, and records. If
Borrower now or at any time hereafter maintains any records (including without
limitation computer generated records and computer software programs for the
generation of such records) in the possession of a third party, Borrower, upon
request of Lender, shall notify such party to permit Lender free access to such
records at all reasonable times and to provide Lender with copies of any records
it may request, all at Borrower’s expense.

LENDER’S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender’s interest in the Collateral or if Borrower fails to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Borrower’s failure to discharge or pay when due any amounts
Borrower is required to discharge or pay under this Agreement or any Related
Documents, Lender on Borrower’s behalf may (but shall not be obligated to) take
any action that Lender deems appropriate on any Collateral and paying all costs
for insuring, maintaining and preserving any Collateral. All such expenditures
incurred or paid by Lender for such purposes will then bear interest at the rate
charged under the Note from the date incurred or paid by Lender to the date of
repayment by Borrower. All such expenses will become a part of the Indebtedness
and, at Lender’s option, will (A) be payable on demand; (B) be added to the
balance of the Note and be apportioned among and be payable with any installment
payments to become due during either (1) the term of any applicable insurance
policy; or (2) the remaining term of the Note; or (C) be treated as a balloon
payment which will be due and payable at the Note’s maturity.

CESSATION OF ADVANCES. If Lender has made any commitment to make any Loan to
Borrower, whether under this Agreement or under any other agreement, Lender
shall have no obligation to make Loan advances or to disburse Loan proceeds if:
(A) Borrower or any guarantor is in default under the terms of this Agreement or
any other agreement that Borrower or any guarantor has with Lender; (B) Borrower
or any guarantor dies, becomes incompetent or becomes insolvent, files a
petition in bankruptcy or similar proceedings, or is adjudged a bankrupt; (C)
there occurs a material adverse change in Borrower’s financial condition, in the
financial condition of any guarantor, or in the value of any collateral securing
any Loan; or (D) any guarantor seeks, claims or otherwise attempts to limit,
modify or revoke such guarantor’s guaranty of the Loan or any other loan with
Lender; or (E) Lender in good faith deems itself insecure, even though no Event
of Default shall have occurred.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
Indebtedness against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph.

DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:

 

 

 

Payment Default. Borrower fails to make any payment when due under the Loan.

 

 

 

Other Default. Borrower fails to comply with any other term, obligation,
covenant or condition contained in this Agreement or in any of the Related
Documents.

 

 

 

Default in Favor of Third Parties. Borrower defaults under any loan, extension
of credit, security agreement, purchase or sales agreement, or any other
agreement, in favor of any other creditor or person that may materially affect
any of Borrower’s property or Borrower’s ability to repay the Loans or perform
Borrower’s obligations under this Agreement or any related document.

 

 

 

False Statements. Any representation or statement made by Borrower to Lender is
false in any material respect.

 

 

 

Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

 

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the Loan.

 

 

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness.

 

 

 

Change in Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

 

 

Insecurity. Lender in good faith believes itself insecure.

EFFECT OF AN EVENT OF DEFAULT. If any Event of Default shall occur, except where
otherwise provided in this Agreement or the Related Documents, all commitments
and obligations of Lender under this Agreement immediately will terminate
(including any obligation to make further Loan Advances or disbursements), and,
at Lender’s option, all Indebtedness immediately will become due and payable,
all without notice

--------------------------------------------------------------------------------




 

 

 

Loan No: 3757618353

BUSINESS LOAN AGREEMENT
(Continued)

Page 3

 

of any kind to Borrower, except that in the case of an Event of Default of the
type described in the “Insolvency” subsection above, such acceleration shall be
automatic and not optional. In addition, Lender shall have all the rights and
remedies provided in the Related Documents or available at law, in equity, or
otherwise. Except as may be prohibited by applicable law, all of Lender’s rights
and remedies shall be cumulative and may be exercised singularly or
concurrently. Election by Lender to pursue any remedy shall not exclude pursuit
of any other remedy, and an election to make expenditures or to take action to
perform an obligation of Borrower or of any Grantor shall not affect Lender’s
right to declare a default and to exercise its rights and remedies.

FACSIMILE AND COUNTERPART. This document may be signed in any number of separate
copies, each of which shall be effective as an original, but all of which taken
together shall constitute a single document. An electronic transmission or other
facsimile of this document or any related document shall be deemed an original
and shall be admissible as evidence of the document and the signer’s execution.

ADDITIONAL SECURITY. Notwithstanding anything to the contrary in this or any
related agreement, to further secure the indebtedness and obligations of the
Note and related loan documents, Borrower pledges and grants to Lender a
security interest in Borrower’s accounts with Lender, including without
limitation, checking, savings, investment, general and special accounts, and
accounts held for safekeeping, held jointly with others, and accounts opened in
the future, excluding however all IRAs, Keogh accounts, and trust accounts to
the extent a security interest would be invalid or prohibited by law.

INSURANCE. Borrower shall assure that insurance is maintained pursuant to any
insurance requirements set forth in the Agreement To Provide Insurance and /or
other Related Documents, if applicable.

ARBITRATION AGREEMENT. Arbitration - Binding Arbitration. Lender and each party
to this agreement hereby agree, upon demand by any party, to submit any Dispute
to binding arbitration in accordance with the terms of this Arbitration Program.
A “Dispute” shall include any dispute, claim or controversy of any kind, whether
in contract or in tort, Legal or equitable, now existing or hereafter arising,
relating in any way to this Agreement or any related agreement incorporating
this Arbitration Program (the “Documents”), or any past, present, or future
loans, transactions, contracts, agreements, relationships, incidents or injuries
of any kind whatsoever relating to or involving Business Banking, Regional
Banking, or any successor group or department of Lender. DISPUTES SUBMITTED TO
ARBITRATION ARE NOT RESOLVED IN COURT BY A JUDGE OR JURY.

Governing Rules. Any arbitration proceeding will (i) be governed by the Federal
Arbitration Act (Title 9 of the United States Code), notwithstanding any
conflicting choice of law provision in any of the documents between the parties;
and (ii) be conducted by the AAA (American Arbitration Association), or such
other administrator as the parties shall mutually agree upon, in accordance with
the AAA’s commercial dispute resolution procedures, unless the claim or
counterclaim is at least $1,000,000.00 exclusive of claimed interest,
arbitration fees and costs in which case the arbitration shall be conducted in
accordance with the AAA’s optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes to be referred to, as
applicable, as the “Rules”). If there is any inconsistency between the terms
hereof and the Rules, the terms and procedures set forth herein shall control.
Arbitration proceedings hereunder shall be conducted at a location mutually
agreeable to the parties, or if they cannot agree, then at a location selected
by the AAA in the state of the applicable substantive law primarily governing
the Credit. Any party who fails or refuses to submit to arbitration following a
demand by any other party shall bear all costs and expenses incurred by such
other party in compelling arbitration of any Dispute. Arbitration may be
demanded at any time, and may be compelled by summary proceedings in Court. The
institution and maintenance of an action for judicial relief or pursuit of a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief. The
arbitrator shall award all costs and expenses of the arbitration proceeding.
Nothing contained herein shall be deemed to be a waiver by any party that is a
Bank of the protections afforded to it under 12 U.S.C. °91 or any similar
applicable state law.

No Waiver of Provisional Remedies, Self-Help and Foreclosure. The arbitration
requirement does not limit the right of any party to (i) foreclose against real
or personal property collateral; (ii) exercise self-help remedies relating to
collateral or proceeds of collateral such as setoff or repossession; or (iii)
obtain provisional or ancillary remedies such as replevin, injunctive relief,
attachment or the appointment of a receiver, before during or after the pendency
of any arbitration proceeding. This exclusion does not constitute a waiver of
the right or obligation of any party to submit any Dispute to arbitration or
reference hereunder, including those arising from the exercise of the actions
detailed in sections (i), (ii) and (iii) of this paragraph.

Arbitrator Qualifications and Powers. Any arbitration proceeding in which the
amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any Dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. Every arbitrator must be a
practicing attorney or a retired member of the state or federal judiciary, in
either case with a minimum of ten years experience in the substantive law
applicable to the subject matter of the Dispute. The arbitrator will determine
whether or not an issue is arbitratable and will give effect to the statutes of
limitation in determining any claim. In any arbitration proceeding the
arbitrator will decide (by documents only or with a hearing at the arbitrator’s
discretion) any pre-hearing motions which are similar to motions to dismiss for
failure to state a claim or motions for summary adjudication. The arbitrator
shall resolve all Disputes in accordance with the applicable substantive law and
may grant any remedy or relief that a court of such state could order or grant
within the scope hereof and such ancillary relief as is necessary to make
effective any award. The arbitrator shall also have the power to award recovery
of all costs and fees, to impose sanctions and to take such other action as the
arbitrator deems necessary to the same extent a judge could pursuant to the
Federal Rules of Civil Procedure, the applicable State Rules of Civil Procedure,
or other applicable law. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction.

Discovery. In any arbitration proceeding discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the Dispute being arbitrated and must be completed no later
than 20 days before the hearing date and within 180 days of the filing of the
Dispute with the AAA. Any requests for an extension of the discovery periods, or
any discovery disputes, will be subject to final determination by the arbitrator
upon a showing that the request for discovery is essential for the party’s
presentation and that no alternative means for obtaining information is
available.

Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators and
the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the Dispute with the AAA. The
resolution of any Dispute shall be determined by a separate arbitration
proceeding and such Dispute shall not be consolidated with other disputes or
included in any class proceeding. No arbitrator or other party to an arbitration
proceeding may disclose the existence, content or results thereof, except for
disclosures of information by a party required in the ordinary course of its
business or by applicable law or regulation. If more than one agreement for
arbitration by or between the parties potentially applies to a Dispute, the
arbitration provision most directly related to the documents between the parties
or the subject matter of the Dispute shall control. This arbitration provision
shall survive termination, amendment or expiration of any of the documents or
any relationship between the parties.

State-Specific Provisions.

If California law governs the Dispute, the following provision is included:

--------------------------------------------------------------------------------




 

 

 

Loan No: 3757618353

BUSINESS LOAN AGREEMENT
(Continued)

Page 4

 

Real Property Collateral; Judicial Reference. Notwithstanding anything herein to
the contrary, no Dispute shall be submitted to arbitration if the Dispute
concerns indebtedness secured directly or indirectly, in whole or in part, by
any real property unless the holder of the mortgage, lien or security interest
specifically elects in writing to proceed with the arbitration. If any such
Dispute is not submitted to arbitration, the Dispute shall, at the election of
any party, be referred to a referee in accordance with California Code of Civil
Procedure Section 638 et seq., and this general reference agreement is intended
to be specifically enforceable in accordance with said Section 638. A referee
with the qualifications required herein for arbitrators shall be selected
pursuant to the AAA’s selection procedures. Judgment upon the decision rendered
by a referee shall be entered in the court in which such proceeding was
commenced in accordance with California Code of Civil Procedure Sections 644 and
645.

If Idaho law governs the Dispute, the following provision is included:

Real Property Collateral; Judicial Reference. Notwithstanding anything herein to
the contrary, no dispute shall be submitted to arbitration if the dispute
concerns indebtedness secured directly or indirectly, in whole or in part, by
any real property unless (i) the holder of the mortgage, lien or security
interest specifically elects in writing to proceed with the arbitration, or (ii)
all parties to the arbitration waive any rights or benefits that might accrue to
them by virtue of the single action rule statute of Idaho, thereby agreeing that
all indebtedness and obligations of the parties, and all mortgages, liens and
security interests securing such indebtedness and obligations, shall remain
fully valid and enforceable.

If Montana law governs the Dispute, the following provision is included:

Real Property Collateral; Judicial Reference. Notwithstanding anything herein to
the contrary, no dispute shall be submitted to arbitration if the dispute
concerns indebtedness secured directly or indirectly, in whole or in part, by
any real property unless (i) the holder of the mortgage, lien or security
interest specifically elects in writing to proceed with the arbitration, or (ii)
all parties to the arbitration waive any rights or benefits that might accrue to
them by virtue of the single action rule statute of Montana, thereby agreeing
that all indebtedness and obligations of the parties, and all mortgages, liens
and security interests securing such indebtedness and obligations, shall remain
fully valid and enforceable.

If Nevada law governs the Dispute, the following provision is included:

Real Property Collateral; Judicial Reference. Notwithstanding anything herein to
the contrary, no dispute shall be submitted to arbitration if the dispute
concerns indebtedness secured directly or indirectly, in whole or in part, by
any real property unless (i) the holder of the mortgage, lien or security
interest specifically elects in writing to proceed with the arbitration, or (ii)
all parties to the arbitration waive any rights or benefits that might accrue to
them by virtue of the single action rule statute of Nevada, thereby agreeing
that all indebtedness and obligations of the parties, and all mortgages, liens
and security interests securing such indebtedness and obligations, shall remain
fully valid and enforceable.

If Utah law governs the Dispute, the following provision is included:

Real Property Collateral; Judicial Reference. Notwithstanding anything herein to
the contrary, no Dispute shall be submitted to arbitration if the Dispute
concerns indebtedness secured directly or indirectly, in whole or in part, by
any real property unless the holder of the mortgage, lien or security interest
specifically elects in writing to proceed with the arbitration. If any such
Dispute is not submitted to arbitration, the Dispute shall, at the election of
any party, be referred to a master in accordance with Utah Rule of Civil
Procedure 53, and this general reference agreement is intended to be
specifically enforceable. A master with the qualifications required herein for
arbitrators shall be selected pursuant to the AAA’s selection procedures.
Judgment upon the decision rendered by a master shall be entered in the court in
which such proceeding was commenced in accordance with Utah Rule of Civil
Procedure 53(e).

LOAN AGREEMENT PROVISION. The following covenants apply to the loan evidenced by
the Note and to all other loans or other credit accommodations from Lender to
Borrower now existing or subsequently arising under any future confirmation
letter, agreement or promissory note, excluding any loans or financial
accommodations which are not serviced by the Wells Fargo Business Banking Group,
or its successors (“Excluded Loans”). These covenants supersede and replace any
prior financial reporting and condition covenants and shall survive the payoff
of the Loan, but shall not affect any Excluded Loans or covenants which by their
nature relate only to a specific credit transaction.

COVENANTS FOR. Image Sensing Systems, Inc.

ANNUAL FINANCIAL STATEMENTS. Borrower shall provide to Lender audited financial
statements, prepared by Certified Public Accountant not later than 120 days
after and as of the end of each fiscal year, to include an income statement and
a statement of changes to owner’s equity. If Borrower has subsidiaries, all
financial statements shall be provided on a consolidated and consolidating
basis.

INTERIM FINANCIAL STATEMENTS. Borrower shall provide to Lender interim financial
statements not later than 45 days after and as of the end of each quarter,
prepared by Borrower to include a balance sheet as of the end of each such
period, and an income statement and a statement of changes to owner’s equity,
from the beginning of the then fiscal year to the end of such period. If
Borrower has subsidiaries, interim financial statements shall be provided on a
consolidated and consolidating basis.

SECURITIES ACCOUNT STATEMENTS. So long as any securities account serves as
collateral for any Indebtedness, Grantor agrees to direct the financial services
firm holding such account to send to Lender, or at Lender’s option for Grantor
to directly provide statements of account to Lender, at the frequency requested
by Lender but in no event less often than monthly.

SECURITIES; SECURITIES ACCOUNT. As used in this section (i) “Securities” shall
mean any and all collateral securing the Note or other Indebtedness consisting
of securities accounts, mutual funds, certificated or uncertificated stocks and
bonds, or other financial assets, security entitlements or investment property,
and the Income and Proceeds thereof; (ii) “Securities Account” shall mean an
account consisting of the aggregate of all of such Securities, whether or not
certificated or held in a specific securities account; and (iii) “Grantor” shall
mean the owner of the Securities.

Securities Account Restrictions. So long as no Event of Default exists, Grantor,
or any party authorized by Grantor to act with respect to the Securities, may
receive payments of interest and/or cash dividends earned on financial assets
maintained in the Securities Account. Without Lender’s prior written consent,
except as permitted by the preceding sentence, neither Grantor nor any party
other than Lender may withdraw or receive any distribution of any of the
collateral from the Securities Account. The Collateral Value of the Securities
Account shall at all times be equal to or greater than one hundred percent
(100%) of the outstanding principal balance of the Note plus the amount of any
issued and outstanding letters of credit secured by the Securities. In the event
the Collateral Value, for any reason and at any time, is less than the required
amount, Borrower or Grantor shall promptly make a principal reduction on the
Indebtedness or deposit additional assets of a nature satisfactory to Lender
into the Securities Account, in either case in amounts or with values sufficient
to achieve the required Collateral Value. As used in this paragraph, “promptly”
shall mean the earlier of (i) within 7 days of the occurrence of the shortage in
value, or (ii) by the close of business on the next business day after Lender
has notified Borrower or Grantor of the shortage in value.

Collateral Value. “Collateral Value” means the percentage set forth below of the
lower of the face or market value, or the lower of the face or redemption value,
as appropriate, for each type of investment property held in the Securities
Account or otherwise serving as Securities collateral at the time of
computation, with such value and the classification of any particular investment
property in all instances determined by

--------------------------------------------------------------------------------




 

 

 

Loan No: 3757618353

BUSINESS LOAN AGREEMENT
(Continued)

Page 5

 

Lender in its sole discretion, and excluding from such computation all
Collective Investment Funds. Notwithstanding the foregoing, Lender shall exclude
from the determination of Collateral Value (a) any stock with a market value of
$10.00 or less as of the date of disbursement of funds, if the aggregate value
of all stock with such market value exceeds 5% of the total market value of the
Securities Account, (b) all investment property from an issuer if Lender, in its
sole discretion, determines such issuer to be ineligible.

 

 

 

 

Percentage

 

Type of Investment Property

 

 

 

 

 

90%

 

U.S. Government Bills, Notes, Bonds

90%

 

U.S. Government Sponsored Agency Securities

85%

 

High Grade Corporate or Municipal Bonds (Rated AAA or AA)

80%

 

Intermediate Grade Corporate or Municipal Bonds (A, Baa, BBB)

90%

 

A1 or P1 Graded Commercial Paper

70%

 

A2 or P2 Graded Commercial Paper

75%

 

New York Stock Exchange stock

75%

 

NASDAQ, AMEX, and Other Regional Exchanges stock

  0%

 

Rule 144 Restricted or Control Securities

95%

 

Money Market Funds

90%

 

Short Term Taxable or Tax Exempt Bond Funds

85%

 

Intermediate Term Taxable or Tax Exempt Bond Funds

80%

 

General/Long-Term U.S. Taxable Bond Funds

75%

 

Long Term Corporate, Municipal, Single State Bond Funds

75%

 

Balanced Stock/Bond Funds

70%

 

Domestic Stock Funds

50%

 

International/Global Funds

50%

 

Sector Funds

Exclusion from Collateral. Notwithstanding anything herein to the contrary, the
terms “Securities” and “Income and Proceeds” do not include, and Lender
disclaims a security interest in all Collective Investment Funds now or
hereafter maintained in the Securities Account. “Collective Investment Funds”
means collective investment funds as described in 12 CFR 9.18 and includes,
without limitation, common trust funds maintained by Lender for the exclusive
use of its fiduciary clients.

Rule 144. Grantor shall not, without Lender’s prior written consent which shall
be given in Lender’s sole discretion, sell or otherwise transfer any Securities
that are subject to SEC Rule 144.

OTHER. Borrower may not use line to fund any acquisition that would be deemed a
“hostile takeover”. Further, acquisition target must be a company within a
complementary industry of the Borrower.

OTHER. Borrower must utilize availability under the $8,000,000.00 Loan prior to
requesting an advance on the $3,000,000.00 Loan if the purpose of the Advance is
to fund an acquisition by the Borrower.

DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Uniform Commercial Code. Accounting
words and terms not otherwise defined in this Agreement shall have the meanings
assigned to them in accordance with generally accepted accounting principles as
in effect on the date of this Agreement:

 

 

 

Advance. The word “Advance” means a disbursement of Loan funds made, or to be
made, to Borrower or on Borrower’s behalf on a line of credit or multiple
advance basis under the terms and conditions of this Agreement.

 

 

 

Agreement. The word “Agreement” means this Business Loan Agreement, as this
Business Loan Agreement may be amended or modified from time to time, together
with all exhibits and schedules attached to this Business Loan Agreement from
time to time.

 

 

 

Borrower. The word “Borrower” means Image Sensing Systems, Inc. and includes all
co-signers and co-makers signing the Note and all their successors and assigns.

 

 

 

Collateral. The word “Collateral” means all property and assets granted as
collateral security for a Loan, whether real or personal property, whether
granted directly or indirectly, whether granted now or in the future, and
whether granted in the form of a security interest, mortgage, collateral
mortgage, deed of trust, assignment, pledge, crop pledge, chattel mortgage,
collateral chattel mortgage, chattel trust, factor’s lien, equipment trust,
conditional sale, trust receipt, lien, charge, lien or title retention contract,
lease or consignment intended as a security device, or any other security or
lien interest whatsoever, whether created by law, contract, or otherwise.

 

 

 

Event of Default. The words “Event of Default” mean any of the events of default
set forth in this Agreement in the default section of this Agreement.

 

 

 

Grantor. The word “Grantor” means each and all of the persons or entities
granting a Security Interest in any Collateral for the Loan, including without
limitation all Borrowers granting such a Security Interest.

 

 

 

Guarantor. The word “Guarantor” means any guarantor, surety, or accommodation
party of any or all of the Loan.

 

 

 

Guaranty. The word “Guaranty” means the guaranty from Guarantor to Lender,
including without limitation a guaranty of all or part of the Note.

 

 

 

Indebtedness. The word “Indebtedness” means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Borrower is responsible
under this Agreement or under any of the Related Documents.

 

 

 

Lender. The word “Lender” means Wells Fargo Bank, National Association, its
successors and assigns.

 

 

 

Loan. The word “Loan” means any and all loans and financial accommodations from
Lender to Borrower whether now or hereafter existing, and however evidenced,
including without limitation those loans and financial accommodations described
herein or described on any exhibit or schedule attached to this Agreement from
time to time.

 

 

 

Note. The word “Note” means the Note executed by Image Sensing Systems, Inc. in
the principal amount of $8,000,000.00 dated December 4, 2007, together with all
renewals of, extensions of, modifications of, refinancings of, consolidations
of, and substitutions for the note or credit agreement.

 

 

 

Related Documents. The words “Related Documents” mean all promissory notes,
credit agreements, loan agreements, environmental


--------------------------------------------------------------------------------




 

 

 

Loan No: 3757618353

BUSINESS LOAN AGREEMENT
(Continued)

Page 6

 


 

 

 

agreements, guaranties, security agreements, mortgages, deeds of trust, security
deeds, collateral mortgages, and all other instruments, agreements and
documents, whether now or hereafter existing, executed in connection with the
Loan.

 

 

 

Security Agreement. The words “Security Agreement” mean and include without
limitation any agreements, promises, covenants, arrangements, understandings or
other agreements, whether created by law, contract, or otherwise, evidencing,
governing, representing, or creating a Security Interest.

 

 

 

Security Interest. The words “Security Interest” mean, without limitation, any
and all types of collateral security, present and future, whether in the form of
a lien, charge, encumbrance, mortgage, deed of trust, security deed, assignment,
pledge, crop pledge, chattel mortgage, collateral chattel mortgage, chattel
trust, factor’s lien, equipment trust, conditional sale, trust receipt, lien or
title retention contract, lease or consignment intended as a security device, or
any other security or lien interest whatsoever whether created by law, contract,
or otherwise.

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN
AGREEMENT AND BORROWER AGREES TO ITS TERMS. THIS BUSINESS LOAN AGREEMENT IS
DATED DECEMBER 4, 2007.

BORROWER:

 

 

 

 

 

 

IMAGE SENSING SYSTEMS, INC.

 

 

 

 

 

By:

 

 

By:

/s/ Greg Smith

 

 

Kenneth R. Aubrey, President and CEO of Image
Sensing Systems, Inc.

 

 

Gregory R. L. Smith, CFO of Image Sensing
Systems, Inc.

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christine K. Warner

 

 

 

 

 

Authorized Signer

 

 

 

 


 

 

LASER PRO Lending, Ver. 5.38.10.001 Copr. Harland Financial Solutions, Inc.
1997, 2007. All Rights Reserved. MN X:\LPROD\CFI\LPL\C40:FC TR-48696 PR-689


--------------------------------------------------------------------------------




RIDER TO
BUSINESS LOAN AGREEMENT

          This Rider is made this 4th day of December 2007, by and between Image
Sensing Systems, Inc. (the “Borrower”) and Wells Fargo Bank, National
Association (the “Lender”).

          Reference is hereby made to that certain Business Loan Agreement dated
of even date hereof made between the Borrower and the Lender. Capitalized terms
not otherwise defined herein have the same meaning as set forth in the above
described Business Loan Agreement. This Rider shall be read consecutively with,
and deemed incorporated into such Business Loan Agreement.

          NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, each paid to the other, it is agreed that the Business
Loan Agreement is amended by the addition of the following:

1.       The DEFAULT section of the Business Loan Agreement is amended by the
deleting therefrom the Change in Ownership clause as provided therein and the
following substituted therefor:

“Change in Ownership. Any change in ownership of forty
percent (40%) or more of the common stock of Borrower.”

          Except as modified by this Rider, the Business Loan Agreement remains
unchanged and in full force and effect.

IN WITNESS WHEREOF, the Borrower and the Lender have executed this Rider as of
the date and year first above written.

 

 

 

 

 

 

“BORROWER”

 

“LENDER”

 

 

 

 

 

IMAGE SENSING SYSTEMS, INC.

 

WELLS FARGO BANK,
NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

 

 

By:

/s/ Christine K. Warner

 

Kenneth R. Aubrey

 

 

 

 

 

 

 

 

Its:

President and Chief Executive Officer

 

Its:

VP

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Greg Smith

 

 

 

 

 

Gregory R. L. Smith

 

 

 

 

 

 

 

 

Its:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

Rider - Mgl3l3vl(MK)

--------------------------------------------------------------------------------